Exhibit 10.1

 

November 19, 2014

 

Frances Rathke

Keurig Green Mountain, Inc.
33 Coffee Lane
Waterbury, VT 05676

 

Re:  Transition Agreement with Keurig Green Mountain, Inc.

 

Dear Fran:

 

Keurig Green Mountain, Inc. (“Company”), and you have agreed that you will
transition from the Company and its affiliates on the terms set forth in this
transition agreement.

 

1.                                      Employment Period; Termination Date.

 

A.                                    Employment Period.

 

1.                                      Subject to earlier termination as
provided herein, you will continue to be employed as Chief Financial Officer
(CFO) and Treasurer of the Company and continue all other positions you hold
until the commencement of employment of a new CFO (such date, “the “Start
Date”).  As of and following the Start Date, you will cease to be CFO and
Treasurer and your role will be Strategic Advisor to the Chief Executive Officer
which will include being available on a full-time basis to assist the new
CFO. Your employment with the Company will end no earlier than June 30, 2015 and
no later than September 26, 2015 (such date, the “Transition Date”), subject to
earlier termination as provided herein.

 

2.                                      Subject to earlier termination as
provided herein, at the close of business on the Transition Date, you will
terminate your service as an employee of the Company, and such termination shall
be deemed an involuntary termination by the Company not for cause.  The period
of time between November 19, 2014 and the Transition Date (or earlier
Termination Date, as defined below) is hereinafter referred to as the
“Employment Period”.

 

3.                                      During the Employment Period you may
terminate your employment and your services at any time for any reason, subject
to the notice provision below. During the Employment Period the Company may
terminate you only for gross misconduct meaning any combination of the
following: (i) commission by you of a crime involving moral turpitude, or of a
felony; (ii) intentional neglect of your duties (other than as a result of
incapacity resulting from physical or mental illness or injury) that continues
for thirty (30) days after the Company gives written notice to you thereof; or
(iii) an act of dishonesty or breach of good faith in the conduct by you of your
duties for the Company that is materially injurious to the Company.”

 

4.                                      Your termination date (“Termination
Date”) is the last day that you perform services as an employee of the Company. 
Unless terminated earlier as provided herein, in no event will your Termination
Date be earlier than June 30, 2015 or later than September 26, 2015.

 

1

--------------------------------------------------------------------------------


 

The occurrence of your Termination Date will also terminate the Employment
Period.  For avoidance of doubt, your Termination Date will be the Transition
Date unless you previously die, unilaterally voluntarily terminate your
employment, you and the Company mutually agree in writing to an earlier
Termination Date or unless the Company terminates you for gross misconduct.

 

2.                                      Duties and Compensation.

 

A.                                    Employment duties.  During the Employment
Period, you will continue to perform your duties as described above or as
assigned from time to time by the Company’s Chief Executive Officer, faithfully,
with the utmost loyalty, to the best of your abilities and in the best interests
of the Company.  At a mutually agreed upon time during the Employment Period,
you will resign from all offices and directorships you hold on behalf of the
Company and its affiliates. Should you commence employment as an employee with
another company at any time during the Employment Period, you will be deemed to
have unilaterally voluntarily terminated your employment with the Company,
except as provided herein.

 

B.                                    Compensation. Subject to your execution of
releases as provided in Section 7, and to your continued compliance with
Section 8,

 

1.                                      Base Salary.  During the Employment
Period, the Company will continue to pay you a base salary at the gross annual
rate of $485,000 (“Base Salary”). You will be eligible for a merit increase
which will become effective December 1, 2014 and your base salary will be
adjusted accordingly.  The Base Salary shall be paid in accordance with the
Company’s normal payroll practices.

 

2.                                      Pro-Rata FY 2015 Annual Incentive Bonus
Payment.   You shall receive the FY 2015 annual incentive bonus (“STIP”), in an
amount equal to (a) the amount payable based on your FY 2015 STIP target of 70%
of your Base Salary and actual company performance as if you had remained an
employee throughout FY 2015, multiplied by (b) a fraction, the numerator of
which is the number of days of your employment in FY 2015 prior to the
Termination Date, and the denominator of which is the number of days in FY 2015
(such resulting fraction, the “Pro Ration Fraction”) paid at the same time as
other recipients receive their annual incentive payments under the STIP for FY
2015.

 

3.                                      Benefit Plans.

 

a)                                     During the Employment Period, you will
continue to be eligible to participate in the Company’s employee benefit plans,
including but not limited to: the 401(k) plan, employee stock purchase plan,
group medical, dental, life and vision plans, and to receive fringe benefits, as
shall be made available to the Company’s senior executives, all in accordance
with Company plans and policies, as they may be in effect from time to time.

 

b)                                     As of the earlier of the Transition Date
or your Termination Date, you will no longer be eligible to participate in
employee benefit plans (including 401(k), employee

 

2

--------------------------------------------------------------------------------


 

stock purchase plan, group medical, dental, life and vision plans, or fringe
benefits), and your participation therein shall cease.

 

c)                                      COBRA Payments.  Subject to your having
timely elected under the federal law known as “COBRA” to continue participation
in the Company’s group medical, dental and vision plans for yourself and those
individuals who were your eligible dependents immediately prior to the earlier
of the Transition Date or your Termination Date, and subject to your making the
required payments of the applicable COBRA premium, the Company will make monthly
payments (“COBRA Payments”) in an amount equal to the difference between the
monthly cost of such COBRA continuation coverage and the premium cost to you of
participation in such group medical, dental and vision plans had you remained in
active employment. Provided you continue to pay the applicable COBRA premiums,
such monthly COBRA Payments shall continue until the earlier of (a) twelve (12)
months from the earlier of your Transition Date or your Termination Date or
(b) the date you (or in the case of your dependents, your dependents) become
eligible for coverage under the medical, dental and/or vision plan of another
employer (or in the case of your dependents, cease to be eligible for COBRA
continuation coverage).

 

d)                                     Options, PSUs and RSUs.  During the
Employment Period you will continue to vest in your options, performance stock
units (“PSUs”) and restricted stock units (“RSUs”) in accordance with their
terms, as amended from time to time, except as otherwise provided herein.  For
the avoidance of doubt, your provision of services hereunder through the
Termination Date, regardless of role, shall be deemed “Employment” for purposes
of the Company’s 2006 Incentive Plan (“2006 LTI Plan”) and 2014 Omnibus
Incentive Plan and any awards granted thereunder.  As of your Termination Date
(whenever occurring), your outstanding options, PSUs and RSUs will be treated as
provided under the terms of the respective award agreement (as amended from time
to time) for an involuntary termination other than for Cause, except as
otherwise herein provided as follows:

 

(1) For the March 22, 2012 grants, any unvested options will continue to vest
per their normal vesting schedule for two (2) years following the Termination
Date; at the end of two (2) years all unvested options will immediately vest. 
All vested options will remain exercisable for the earlier of four (4) years
from the Termination Date or the expiration date; any unvested RSUs will vest
immediately on the Termination Date.

 

(2) For the March 7, 2013 grants, any unvested options will continue to vest per
their normal vesting schedule for two (2) years following the Termination Date;
at the end of two (2) years all unvested options will immediately vest.  All
vested options remain exercisable for the earlier of four (4) years from the
Termination Date or the expiration date; any unvested RSUs will vest immediately
on the Termination Date.

 

4.                                      You shall not be eligible for
“Retirement” treatment under such agreements. You will not be eligible for new
or additional equity awards under the 2014 Omnibus Incentive Plan.

 

3

--------------------------------------------------------------------------------


 

5.                                      During the Employment Period you will
continue to be eligible for reimbursement of appropriate business expenses in
accordance with Company policies, as they may be amended from time to time.

 

6.                                      If your employment ends on the
Transition Date, the Company will continue to pay your Base Salary, in
accordance with the Company’s normal payroll practices, for a period of twelve
(12) months from the Transition Date, except as otherwise provided herein. In
addition to the incentive bonus under Section 2.B.2 above, the Company will also
pay you an amount equal to the greater of (a) your FY 2014 actual STIP payment
or (b) the non-pro-rated FY 2015 actual STIP payment that you would have
received if you had been employed the entire FY 2015, to be paid at the same
time as other recipients receive their annual incentive payments under the STIP
for FY 2015.

 

7.                                      Outplacement.   The Company agrees to
provide you with Executive Outplacement services with a value of up to
$25,000.00 with a service provider selected exclusively by the Company. 
Outplacement services will be available to you commencing on or after January 1,
2015 to be completed by December 31, 2015. Payment for outplacement services
will be made directly to the service provider. No payment will be made to you in
lieu of utilization of outplacement services. During the Employment Period, the
Company agrees to accommodate your schedule for purposes of meeting, consulting
and engaging with the Executive Outplacement provider.

 

8.                                      Beverage Benefit.   Upon your
Termination Date you will receive three (3) months of the employee free beverage
benefit through one-time coupon codes, which will be provided in a separate
mailing.

 

3.                                      Early Termination.

 

A.                                    You may terminate your employment
hereunder unilaterally and voluntarily at any time by written notice to the
Chief Executive Officer of the Company.  Your Termination Date shall be the date
stated in such notice, but in any event may not be earlier than 10 days after
delivery of such notice to the Chief Executive Officer of the Company.  Should
you unilaterally terminate your employment prior to June 30, 2015 such
termination shall be treated as a voluntary termination for all purposes and in
accordance with Company plans and policies, as they may be in effect from time
to time.  The Company’s sole obligation to you in the event of such termination
shall be to pay you the Accrued Obligations (as defined in Section 5), to the
extent not previously paid, and your options, PSUs and RSUs shall be treated as
a voluntary resignation as provided in their respective grant agreements, as
amended from time to time, except as otherwise provided herein.

 

B.                                    The Company may terminate you for gross
misconduct at any time immediately upon written notice to you. The Company
acknowledges that as of the date of this Agreement it is not aware of
circumstances that would constitute your gross misconduct.  The date of such
notice shall be the Termination Date.  The Company’s sole obligation to you in
the event of such termination shall be to pay you the Accrued Obligations (as
defined in Section 5), to the extent not previously paid.  Your unvested equity
awards shall thereupon be forfeited.

 

4

--------------------------------------------------------------------------------


 

C.                                    In the event your services are terminated
by your death prior to the Transition Date, the date of your death shall be the
Termination Date and the Company will pay or provide your designated beneficiary
(or if none, your estate) with the following, provided your designated
beneficiary (or, if none, your executor) duly executes and does not revoke the
Supplemental Release described in Section 7.b.:

 

1.                                      The Accrued Obligations, to the extent
not previously paid; in lieu of your pro-rata FY 2015 Annual Incentive, a lump
sum payment in respect of your FY 2015 STIP, in an amount equal to your target
FY 2015 STIP multiplied by the Pro Ration Fraction, which shall be paid not more
than 30 business days after your death; and

 

2.                                      Treatment of your equity as described in
the applicable grant agreement (as amended from time to time) in the event of
termination of employment by death, except as otherwise provided herein.

 

4.                                      Death after Termination Date.  If your
death occurs after your Termination Date but prior to the date you have received
all payments to which you are entitled under Section 2.B.6., the Company’s sole
obligation to your designated beneficiary (or if none, your estate) will be
(a) to accelerate the remaining such payments and to pay them in a lump sum as
soon as administratively practical after your death, but in no event more than
30 business days after your death, and (b) if not previously paid, to pay your
pro-rated FY2015 STIP.

 

5.                                      Accrued Obligations.  Whether or not you
sign a Supplemental Release as provided in Section 7.b., the Company will pay or
provide you the following (collectively, the “Accrued Obligations”):

 

A.                                    Within five (5) business days after your
Termination Date, the Company will pay you any earned but unpaid Base Salary
through your Termination Date;

 

B.                                    The Company will reimburse any
unreimbursed business expenses existing on your Termination Date, in accordance
with the Company’s normal reimbursement policies and practices.

 

C.                                    Effective as of the earlier of the
Transition Date or your Termination Date, you may elect to continue group
medical, dental and vision coverage under the federal law known as “COBRA,” if
and to the extent you are eligible to do so.

 

D.                                    You will be entitled to your vested
account balance under and subject to the terms and provisions of the Company’s
401(k) Plan (and Non-Qualified Deferred Compensation Plan), and, if enrolled, a
refund of any of the funds you contributed to the Company’s employee stock
purchase plan, as amended, according to the terms and provisions of the plan.

 

6.                                      Change in Control.

 

A.                                                                                   
After your Termination Date.   If there should occur a Change in Control as
defined under Treasury Regulation 1.409A-3(i)(5)(v), or (vii) ( “409A CIC”)
after your Termination Date, the Company’s sole obligations to you will be,
subject to the last sentence of this Section 6.A., to provide the following: 
(i) to accelerate the payment of any remaining payments to which you may be
entitled as of the date of the 409A CIC under Section 2.B.6. and to pay them in
a lump sum within five (5) business days after the 409A CIC, and (ii) if the
409A CIC occurs after your Termination Date and

 

5

--------------------------------------------------------------------------------


 

prior to the end of the applicable performance period under the FY 2015 STIP,
then no amount shall be payable under Section 2.B.2., and you shall be entitled
to a lump sum payment equal to the amount that would have been paid to you in
respect of the target pro-rated FY 2015 STIP through your Termination Date, such
amount payable in respect to the FY 2015 STIP not later than five (5) business
days after the 409A CIC.  For avoidance of doubt, a change in control of the
Company that is not a 409A CIC shall not affect the timing of payments
hereunder.

 

B.                                                                                   
On or Before your Termination Date.  If there should occur a 409A CIC as defined
above, your employment will terminate on the earlier of sixty (60) days
following the CIC or June 30, 2015 ; and you shall be paid the Accrued
Obligations not later than five (5) business days thereafter, to the extent not
previously paid.  In addition, provided you sign and do not revoke the
Supplemental Release as described in Section 7.b. and subject to your continued
compliance with Section 8, the Company will pay or provide the following, in
lieu of the amounts and form of payment applicable under Sections 2.B.6, 2.B.
3(d), and 2.B.2., as applicable:

 

1.                                                        Remaining payments. 
In a lump sum not later than five (5) business days after the termination date,
an amount equal to the sum of the remaining unpaid amounts under Section 2.B.6.;

 

2.                                                        FY 2015 STIP.  To the
extent no amount relating to your STIP for FY 2015 has previously been paid, an
amount equal to your target annual bonus pro-rated for FY 2015 in a lump sum not
later than five (5) business days after the termination date;

 

3.                                                        Options, PSUs and
RSUs.  All your unvested options, PSUs and RSUs, to the extent not previously
settled, shall become fully vested immediately prior to the CIC so that you have
an opportunity to, in the case of stock options, exercise any outstanding equity
and, in the case of all equity, participate in the 409A CIC transaction the same
as any common shareholder with respect to your equity. With respect to PSUs,
(a) if the 409A CIC occurs prior to the Measurement Date (as defined in the
applicable award agreement), the PSUs will immediately vest in full as of the
date of such 409A CIC as if 100% of the Target Award (as defined in the
applicable award agreement) had been earned in accordance with the terms of such
award agreement; (b) if the 409A CIC occurs after the Measurement Date, subject
to the Administrator’s (as defined in the applicable award agreement)
determination and certification of the achievement of the Performance Targets in
accordance with the term of such applicable award agreement, any earned PSUs
that are unvested as of the date of such 409A CIC will immediately vest as of
such date.

 

7.                                      Release; Supplemental Releases.

 

a.              Release.  The effectiveness of this transition agreement is
contingent on your timely execution and non-revocation of a release and waiver
of claims in the form attached hereto as Appendix A (“Release”).  If you do not
timely execute the Release or if you revoke it, then you will be deemed to have
involuntarily terminated your employment and your service with

 

6

--------------------------------------------------------------------------------


 

the Company and its affiliates as of the date of this transition agreement.  In
that case, this transition agreement shall be null and void, and any payments of
compensation or provision of benefits after the date of this transition
agreement and the last date for non-revocation of the Release shall be deemed
made pursuant to the terms of your October 31, 2003 employment agreement with
the Company.

 

b.              Supplemental Releases.  As a condition of receiving any benefits
other than the Accrued Obligations after your Termination Date, you agree to
execute within 21 days after your Termination Date and not revoke, a separate
supplemental release and waiver of claims in the form attached hereto as
Appendix B (“Supplemental Release”).

 

c.               No Payments until Release Irrevocable.  Payments and benefits
conditioned upon the execution and non-revocation of the Release or Supplemental
Release shall not be made or commence, notwithstanding any other provision of
this transition agreement to the contrary, prior to the expiration of the
revocation period for the Release or Supplemental Release, as applicable.  Upon
the expiration of the applicable revocation period for the Release or
Supplemental Release, any payments or benefits so postponed shall be cumulated
and paid the day after the expiration of such revocation period; provided you
have not revoked the Release or Supplemental Release.

 

8.                                      Confidentiality; Restrictive Covenants.

 

A.                                    Need for Restrictive Covenants.  You
acknowledge that, as a senior executive of the Company, you have and, prior to
the Termination Date, will acquire and have access to, and have and will, prior
to the Termination Date, continue to develop substantial and intimate knowledge
of, the Company’s Confidential Information, as defined below, and that you have
and will, prior to the Termination Date, also continue to develop a unique and
comprehensive familiarity with the Company and the business conducted by the
Company and its affiliates, which you would not have otherwise had but for your
employment with the Company, and which you acknowledge are valuable assets of
the Company.  Accordingly, in consideration of the foregoing and of entering
into this transition agreement, you agree to undertake the obligations set forth
in Sections 8.B., C. and D., which you acknowledge are reasonably designed to
protect the legitimate business interests of the Company, shall constitute the
entire agreement between you and the Company and its affiliates on the subject
of the restrictive covenants applicable to you after the date hereof, and
supersedes all other prior agreements between you and the Company or its
affiliates regarding such subject matter.

 

B.                                    Confidentiality.  You acknowledge that you
have and, prior to the Termination Date, will continue to have access to
Confidential Information of the Company and its affiliates. All Confidential
information is of irreplaceable value to the Company and its affiliates.  Except
as required to perform your responsibilities for the Company and its affiliates
and to comply with law or regulation, or as authorized in writing in advance by
the Chief Executive Officer of the Company, you will not, at any time, use,
disclose or take any action which may result in the use or disclosure of any
Confidential Information.  “Confidential Information” means all confidential and
proprietary information of the Company or its affiliates, and includes, but is
not limited to actual and prospective customer and client lists and pricing
information, business plans, programs and tactics, research and development
information, personnel information, and all other information unique to the
Company and not readily available to the public, including designs,
improvements, inventions, formulas, compilations, methods, strategies,
capabilities, forecasts, software programs, processes, know-how, data, operating
methods and techniques, and all business costs, profits, vendors, markets,
sales, products, marketing, sales or

 

7

--------------------------------------------------------------------------------


 

other financial or business information, and any modifications or enhancements
of any of the foregoing.

 

C.                                    Restrictive Covenants.  You agree and
covenant not to, without the explicit written permission of the Chief Legal
Officer of the Company:

 

i.                  contribute your knowledge, directly or indirectly, in whole
or in part, as an employee, officer, owner, manager, advisor, consultant, agent,
partner, director, shareholder, volunteer, intern or in any other similar
capacity to an entity engaged in the same or similar business as of November 19,
2014 as the Company and its affiliates anywhere in the United States for a
period of 12 months following your Termination Date;

 

ii.               directly or indirectly, solicit, hire, recruit, attempt to
hire or recruit, or induce the termination of employment of any employee of the
Company or its affiliates for 24 months following your Termination Date; or

 

iii.            directly or indirectly, solicit, contact (including, but not
limited to, e-mail, regular mail, express mail, telephone, fax, instant message,
or tweet) attempt to contact or meet with any current customer of the Company or
any of its affiliates for purposes of offering or accepting goods or services
similar to or competitive with those currently offered by the Company or any of
its affiliates for a period of 12 months following your Termination Date.

 

D.                                    Nondisparagement.  You agree (a) not to
make issue, circulate, publish or utter any statement, whether written or oral,
to any third party or take any action or cause or assist another person to do
so, which is intended to or would reasonably be foreseeable to have the effect
of being false or of disparaging, defaming, criticizing, holding in a negative
light or reflecting adversely upon the Company (including its current and former
parents, subsidiaries, affiliates, successors, assigns, directors, officers,
shareholders, employees, agents, products, services or practices)) , and (b) not
to publish, comment upon or disseminate any statements suggesting or accusing
the Company, any of its affiliates,  or any of their respective agents,
employees or officers of any misconduct or unlawful behavior. The Company agrees
to direct its, executive officers, (x) not to make issue, circulate, publish or
utter any statement, whether written or oral, to any third party or take any
action or cause or assist another person to do so, which is intended to or would
reasonably be foreseeable to have the effect of being false or of disparaging,
defaming, criticizing, holding in a negative light or reflecting adversely upon
you, and (y) not to publish, comment upon or disseminate any statements
suggesting or accusing you of any misconduct or unlawful behavior. 
Notwithstanding the foregoing, you and the Company’s executive officers may give
truthful and non-malicious testimony if properly subpoenaed to testify under
oath, and truthfully and non-maliciously cooperate in investigations by
governmental or regulatory authorities.  You agree to direct all inquiries from
prospective employers, the media or, after your Termination Date, governmental
or regulatory authorities to the Company’s Chief Human Resources Officer or
Chief Legal Officer.

 

E.                                     Company Property.  As soon as practicable
following your Termination Date, you will return to the Company all keys, key
cards, Confidential Information, documents, manuals, computers, cell phones,
tablets, computer programs, flash drives, CDs, diskettes or other recording
media, customer lists, notebooks, reports and other written or graphic
materials, including all copies thereof and whether in electronic form or
otherwise, relating in any way to the Company’s business and prepared

 

8

--------------------------------------------------------------------------------


 

by your or obtained by your from the Company, its customers or suppliers during
the course of your provision of services to the Company.  You covenant that you
will retain no copies of any such material.

 

F.                                      Remedies on Breach.  In the event of a
breach of any of the foregoing covenants (including Sections 8.B., C., D. and E
hereof),

 

1.                                      Any unvested portion of your outstanding
options, PSUs and RSUs shall be forfeited effective as of the date of such
breach, unless sooner terminated by operation of another term or condition of
this transition agreement or the applicable plan; and

 

2.                                      Any amounts due to be paid under
Section 2.B shall be forfeited as of the date of such breach, and any amounts
previously paid under Section 2.B shall be subject to recoupment (to the extent
permitted by applicable law); and

 

3.                                      The Company shall be entitled to seek,
in addition to other available remedies, a temporary or permanent injunction or
other equitable relief against such breach or threatened breach from any court
of competent jurisdiction, without the necessity of showing any actual damages
or that money damages would not afford an adequate remedy, and without the
necessity of posting any bond or other security.  Such equitable relief shall be
in addition to, and not in lieu of, legal remedies, monetary damages or other
available forms of relief.

 

9.                                      Litigation and Regulatory Cooperation. 
You agree to reasonably cooperate with the Company and its affiliates after the
Transition Date in the defense or prosecution of any claims or actions now in
existence or which may be brought in the future against or on behalf of the
Company or any of its affiliates that relate to events or occurrences that
transpired during the time you provided services to the Company, including but
not limited to pending matters, whether asserted as litigation, threatened
litigation, an internal investigation or complaint, or any investigation or
review by any foreign, federal, include, but not be limited to, being available
at reasonable times and reasonable places to (a) meet with and provide truthful
and accurate information to counsel for the Company and its affiliates as part
of the Company’s investigation of such matters, (b) meet with governmental
officials to provide accurate and truthful information at the request of the
Company or an affiliate, (c) prepare for discovery or trial, and (d) act as a
witness at the request of the Company or any affiliate and provide truthful
testimony as may be required.  In scheduling your time to prepare for such
meetings and conferences, and any appearances for discovery or trial, the
Company shall take into account your personal and professional obligations and
shall use reasonable efforts to minimize interference with any other employment
obligations that you may have, provided that you shall also use reasonable
efforts to accommodate the schedule of the Company and its counsel.  You will be
entitled, upon delivery of customary supporting documentation, to reimbursement
for reasonable out- of-pocket travel expenses approved in advance, and other
expenses approved in advance by the Company, including but not limited to
reasonable counsel fees and costs you incur in connection with the foregoing. 
For the avoidance of doubt, Executive shall continue to be indemnified in
substantially the same manner as if under the August 10, 2009 Indemnification
Agreement for alleged acts or omissions for the period through the earlier of
the Transition Date or Termination Date provided Executive remains employed
during that period.

 

9

--------------------------------------------------------------------------------


 

10.                               Additional provisions.

 

a.              Withholding; Deductions.  Any payments to you are subject to
required withholding and authorized deductions.

 

b.              Recoupment.

 

i.                  Recoupment provisions in any documents or any Company policy
applicable to you shall remain in effect.

 

ii.               If there is a material adjustment of financial results, other
than due to changes in accounting policy, for fiscal year 2013 or fiscal year
2014 or fiscal year 2015 (the “Adjusted Financial Statements”), and the Board of
Directors of the Company (the “Board”) or a committee thereof determines that as
a result of such adjustment materially more compensation was paid to you under
the FY2013 and FY2014 and FY 2015 STIP, and/or materially more PSUs were granted
to you, than if the Adjusted Financial Statements had been the financial
statements originally reported, the Board or a committee thereof may require you
to (a) reimburse the Company for the after-tax portion of any incentive paid to
you under the FY2013 or FY2014 and FY 2015 STIP within the thirty-six months
immediately preceding the date of the filing of the Adjusted Financial
Statements in excess of what would have been paid to you under the Adjusted
Financial Statements, and (b) forfeit any or all PSUs granted to you in excess
of what would have been granted to you under the Adjusted Financial Statements
(including any shares of Common Stock issued to you upon such PSUs’ vesting). 
Provided, that such actions are taken against all other participants or
grantees. The Board will make its determination and decision to require or not
require reimbursement or forfeiture within sixty (60) days of the filing of the
Adjusted Financial Statements.

 

iii.            In addition, your FY2013 and FY2014 and FY 2015 STIP and FY 2013
and FY 2014 PSUs shall be subject to recoupment by the Company to the extent
required to comply with (a) applicable law or regulation or the rules of the
stock exchange on which the Company’s common stock is traded or (b) any other
applicable clawback or recoupment policy as required by law.

 

c.               Compliance with Section 409A.

 

i.                  To the extent this transition agreement provides for
compensation that is deferred compensation subject to Section 409A, it is
intended that you not be subject to the imposition of taxes and penalties (“409A
Penalties”) under Section 409A, and this transition agreement shall be construed
in accordance with that intent.

 

ii.               Notwithstanding any other provision in this transition
agreement, if as of the date on which you incur a separation from service within
the meaning of Section 409A, you are a “specified employee” as determined by the
Company, then to the extent any amount payable or benefit provided to you that
the Company reasonably determines would be nonqualified deferred compensation
within the meaning of Section 409A,  for which payment is triggered by your
separation from service (other than on account of death), and that under the
terms of this transition agreement would be

 

10

--------------------------------------------------------------------------------


 

payable on or prior to the six-month anniversary of your separation from
service, such payment or benefit shall be delayed until the earlier to occur of
(a) the day after the six-month anniversary of such separation from service, or
(b) the date of your death.

 

iii.            With respect to any reimbursements under this transition
agreement, such reimbursement shall be made on or before the last day of the
calendar year following the calendar you in which the expense was incurred;
subject to timely submission of proper substantiation in accordance with the
Company’s policies and procedures therefor.

 

iv.           The amount of any expenses eligible for reimbursement of the
amount of any in-kind benefits provided, as the case may be, under this
transition agreement during any calendar year shall not affect the amount of
expenses eligible for reimbursement or the amount of any in-kind benefits
provided during any other calendar year.  The right to reimbursement or to any
in-kind benefit pursuant to this transition agreement shall not be subject to
liquidation or exchange for any other benefit.

 

v.              If under this transition agreement, an amount is to be paid in
two or more installments or two or more monthly payments, then for purposes of
Code Section 409A, each installment shall be treated as a separate payment.

 

vi.           If payment of any amount of deferred compensation subject to
Section 409A is contingent upon your execution of a release and waiver of
claims, and if the period within which you must sign and not revoke the release
and waiver of claims would begin in one calendar year and expire in the
following calendar year, then any payments contingent on such employment-related
action shall be made (or commence) in such following calendar year (regardless
of the year of execution of such release) if payment in such following calendar
year is required in order to avoid 409A Penalties.

 

vii.        You acknowledge that notwithstanding this Section 10.C. or any other
provision of this transition agreement, the Company and its affiliates are not
providing you with any tax advice with respect to Section 409A or otherwise, and
are not making any guarantees or other assurances of any kind to you with
respect to the tax consequences or treatment of any amounts paid or payable to
you under this transition agreement or your equity award agreements. You are
solely responsible for the payment of taxes, including any 409A Penalties.

 

d.              Entire Agreement.  This transition agreement constitutes the
entire agreement between you and the Company and its affiliates on the subject
of any payments and benefits due to you after the date hereof, and supersedes
all other prior agreements between you and the Company or its affiliates, except
for the Indemnification Agreement between you and the Company dated August 10,
2009, for the period covered by such Agreement, your options granted on May 3,
2006, June 14, 2007, March 13, 2008, March 12, 2009,  March 11, 2010, March 10,
2011, March 22, 2012, March 7, 2013 and December 6, 2013, your Restricted Stock
Units granted March 22, 2012, March 7, 2013 and December 6, 2013 and your
Performance Stock Units granted on March 7, 2013 and December 6, 2013, which
shall continue to apply (as amended from time to time), except as otherwise
provided herein, and

 

11

--------------------------------------------------------------------------------


 

are hereby made a part of this transition agreement by reference.  Specifically,
but not exclusively, your October 31, 2003 employment agreement is superseded in
its entirety, and the Change in Control Severance Benefit Plan does not apply to
you.  The payments and benefits described in this transition agreement will be
the only such payments and benefits you are to receive in connection with the
termination of your employment and your separation from service with the Company
and its affiliates, and you acknowledge you are not entitled to any additional
payments, rights or benefits not otherwise described in this transition
agreement.  Any payments, rights or benefits you receive under this transition
agreement will not be taken into account for purposes of determining benefits
under any employee benefit plan of the Company, except to the extent required by
law, or as otherwise expressly provided under the terms of such plan.  In
addition, in the event of any conflict between any provisions of this transition
agreement and the provisions of any other agreement you have with the Company,
the provisions of this transition agreement shall control.

 

e.               Binding on Successors to the Company; Non-assignment.  This
transition agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.  You shall not assign or otherwise
alienate your rights under this transition agreement.

 

f.                Governing Law.  The validity, interpretation, construction,
and performance of this transition agreement shall be governed by the laws of
the State of Vermont without regard to its principles of conflicts of law, and
except to the extent preempted by federal law.

 

g.               Severability.  In the event that any one or more of the
provisions of this transition agreement shall be or become invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions of this transition agreement shall not be affected thereby,
provided that if any portion of the Release or the Supplemental Release shall be
or become invalid, illegal or unenforceable in any respect, the Company and you
will execute an amendment to the Release or the Supplemental Release so as to
cause the Release or the Supplemental Release to have the intended purpose and
effect.

 

 

 

Sincerely,

 

 

 

Keurig Green Mountain, Inc.

 

 

 

 

 

By:

/s/ Brian P. Kelley

 

Brian P. Kelley, Chief Executive Officer

 

 

ACKNOWLEDGED AND AGREED

 

 

 

 

 

/s/ Frances Rathke

 

 

Frances Rathke

 

 

 

Date: November 19, 2014

 

 

12

--------------------------------------------------------------------------------


 

Appendix A

 

Release and Waiver

 

THIS RELEASE is executed by the undersigned (the “Executive’) as of the date
indicated below.

 

WHEREAS, the Executive and Keurig Green Mountain, Inc. (the “Company”) entered
into a transition agreement dated November 19, 2014 (the “Transition
Agreement”), subject to the Executive’s timely execution and non-revocation of
this Release and to his compliance with its terms and the terms of the
Transition Agreement;

 

NOW, THEREFORE, in consideration of the Company’s entering into the Transition
Agreement and other good and valuable consideration, the Executive agrees as
follows:

 

1.                                      Executive irrevocably and
unconditionally releases, acquits, and forever discharges the Company and all of
its current and former related entities, affiliates, successors, predecessors,
assigns, owners, investors, stockholders, partners, members, and employee
benefit plans, and all of their directors, officers, employees, agents,
representatives, insurers, administrators, attorneys, and all persons acting by,
through, under, or in concert with any of them (collectively “Releasees”), from
any and all charges, complaints, claims, liabilities, obligations, promises,
agreements, damages, actions, causes of action, suits, rights, demands, costs,
losses, debts, and expenses (including attorneys’ fees and costs) of any nature
whatsoever, known or unknown, suspected or unsuspected (“Claim” or “Claims”),
which Executive now has, owns or holds, or claims to have, own or hold, or which
Executive at any time heretofore had, owned or held, or claimed to have had,
owned or held, or which Executive at any time hereafter may have, own or hold,
or claim to have, own or hold, against any of the Releasees relating to any
event, act, or omission that has occurred prior to or as of the date Executive
signs this Release.  This Release shall not apply to (a) any of the Company’s
obligations under the terms of the Transition Agreement, (b) Executive’s right
to indemnification under the Company’s Certificate of Incorporation, bylaws,
insurance policies, and the indemnification agreement between the Company and
Executive dated August 10, 2009, and (c) Executive’s rights under the
option/award agreements for Executive’s options granted on May 3, 2006, June 14,
2007, March 13, 2008, March 12, 2009, March 11, 2010, March 10, 2011, March 22,
2012, March 7, 2013 and December 6, 2013, Executive’s rights under the award
agreements for Executive’s Restricted Stock Units granted March 22, 2012,
March 7, 2013 and December 6, 2013 and Executive’s rights under the award
agreements for Executive’s Performance Stock Units granted on March 7, 2013 and
December 6, 2013.  For the avoidance of doubt, Executive shall continue to be
indemnified in substantially the same manner as if under the August 10, 2009
Indemnification Agreement for any alleged acts or omissions for the period
through the earlier of the Transition Date or Termination Date provided
Executive remains employed by the Company during that period.  Notwithstanding
anything to the contrary contained herein, this release does not include and
will not preclude: (A) any claims for breach of the provisions of this Agreement
or to enforce this Agreement; (B) any claim that, as a matter of law, cannot be
released; (C) any claims arising solely after the execution of this Agreement;
(D) any claims or rights Executive may have to any vested benefits or rights
under any employee benefit, retirement and/or pension plans; (E) non-termination
related claims under the Employee Retirement Income Security Act (29 U.S.C. §
1001 et seq.), as amended; (F) any rights and/or claims Executive may have under
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”); (G) claims
for unemployment compensation; or (H) any right Executive may have to obtain
contribution as permitted by law in the event of entry of judgment against
Executive as a result of any act or failure to act for which Executive and the
Company or its past, present and future trustees, officers, agents,
administrators, representatives, employees, affiliates, or insurers are held
jointly liable.

 

13

--------------------------------------------------------------------------------


 

2.                                      Without limiting the foregoing,
Executive specifically waives and releases all rights, claims (including claims
for attorneys’ fees), demands, and causes of action under the Age Discrimination
in Employment Act of 1967 (“ADEA”), as amended; Title VII of the Civil Rights
Act of 1964, as amended; the Employee Retirement Income Security Act of 1974, as
amended; the Rehabilitation Act of 1973, as amended; the Worker Adjustment
Retraining and Notification Act; the Americans with Disabilities Act; and any
comparable state law, concerning Executive’s relationship and association with
any of the Releasees and the creation and termination of such relationship. 
Executive acknowledges and understands that the release of claims under the ADEA
is subject to special waiver protection under 29 U.S.C. § 626(f).

 

a.                                      In accordance with that section,
Executive specifically agrees she is knowingly and voluntarily releasing and
waiving any right or claim of discrimination under the ADEA.

 

b.                                      In particular, she acknowledges and
understands the following:

 

(i)                                     she is not waiving rights or claims for
age discrimination under the ADEA that may arise after the date she signs this
Release;

 

(ii)                                  she is not waiving her right to file a
complaint or charge with the EEOC or participate in any investigation or
proceeding conducted by the EEOC;

 

(iii)                               she is waiving rights or claims for age
discrimination under the ADEA in exchange for entering into the Transition
Agreement, which is in addition to anything of value to which she otherwise is
entitled;

 

(iv)                              she has been advised to consult with an
attorney of her choice before signing this Release, and she has had an
opportunity to do so;

 

(v)                                 she has freely and voluntarily entered into
this Release without any threat, coercion, or intimidation by any person;

 

(vi)                              she has been given the opportunity to take 21
days to consider whether to sign this Release, although she is not required to
wait 21 days; and

 

(vii)                           she will have seven days after the date she
signs this Release within which to revoke it, and the Release shall not become
effective or enforceable as to any party until that revocation period has
expired without revocation of the Release.  Any such revocation shall be in
writing and shall be sent to Linda Longo-Kazanova, Chief Human Resources
Officer, at the Company’s headquarters at 33 Coffee Lane, Waterbury, VT 05676.

 

The Executive understands that nothing in this Release shall be construed to
prohibit her from filing a charge with, or participating in any investigation or
proceeding conducted by, the Equal Employment Opportunity Commission, National
Labor Relations Board, and/or any federal, state or local agency. 
Notwithstanding the foregoing, the Executive hereby waives any and all rights to
recover monetary damages in any charge, complaint, or lawsuit filed by her or by
anyone else on her behalf based on events occurring prior to the date of this
Release.

 

Executive expressly acknowledges that this Release is intended to include in its
effect, without limitation, all Claims which he does not know or suspect to
exist in her favor at the time of execution hereof and that this Release
contemplates the extinguishment of any such Claim or Claims.

 

14

--------------------------------------------------------------------------------


 

Executive agrees that she is bound by the provisions of the Transition
Agreement, which are fully incorporated into this Release.

 

Executive represents that she has not heretofore assigned or transferred, or
purported to assign or transfer, to any person or entity, any Claim or any
portion thereof, or interest therein, and she agrees to indemnify, defend and
hold Releasees harmless from and against any and all Claims, based on or arising
out of any such assignment or transfer, or purported assignment or transfer of
any Claims or any portion thereof or interest therein.

 

Executive represents and acknowledges that in executing this Release she does
not rely and has not relied upon any representation or statement not set forth
herein made by any of the Releasees or by any of the Releasees’ agents,
representatives, or attorneys with regard to the subject matter, basis, or
effect of this Release or otherwise.

 

This Release shall be binding upon Executive and upon her respective heirs,
administrators, representatives, executors, beneficiaries, successors, and
assigns, and shall inure to the benefit of Releasees and each of them, and to
their heirs, administrators, representatives, executors, successors, and
assigns.

 

This Release is made and entered into in the State of Vermont and shall in all
respects be interpreted, enforced, and governed under the laws of the State of
Vermont. The language of all parts of this Release shall in all cases be
construed as a whole, according to its fair meaning, and not strictly for or
against any of the parties.  It is agreed that this Agreement shall be construed
with the understanding that both parties were responsible for drafting it.

 

Capitalized terms used herein and not defined shall have the meanings ascribed
to them in the Transition Agreement.

 

Should any of the provisions of this Release be declared or be determined to be
illegal or invalid, the validity of the remaining parts, terms, or provisions
shall not be affected thereby, and said illegal or invalid part, term, or
provision shall be deemed not to be a part of this Release.

 

The signed Release must be returned to Linda Longo-Kazanova, Chief Human
Resources Officer, at the Company’s headquarters at 33 Coffee Lane, Waterbury,
VT 05676 on or before December 10, 2014. If Executive does not revoke the
Release within seven days after signing it, then the Release will take effect as
a legally binding document on the expiration of the seventh day after signing.

 

THE REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK

 

15

--------------------------------------------------------------------------------


 

PLEASE READ CAREFULLY.  THIS RELEASE AND WAIVER INCLUDES A RELEASE OF ALL KNOWN
OR UNKNOWN CLAIMS.

 

Executed at Burlington (city), MA (state) this 19 day of November, 2014.

 

 

By:

/s/ Frances Rathke

 

 

Frances Rathke

 

 

Received at Burlington, MA this 19 day of November, 2014.

 

Keurig Green Mountain, Inc.

 

By:

/s/ Linda Longo-Kazanova

 

Printed Name: Linda Longo-Kazanova

 

Title: Chief Human Resources Officer

 

 

16

--------------------------------------------------------------------------------


 

Appendix B

 

Supplemental Release and Waiver

 

THIS SUPPLEMENTAL RELEASE is executed by the undersigned (the “Executive’) as of
the date indicated below.

 

WHEREAS, the Executive and Keurig Green Mountain, Inc. (the “Company”) entered
into a transition agreement dated November 19, 2014 (the “Transition
Agreement”), under which Executive is entitled to certain payments and benefits
following his Termination Date (as defined in the Transition Agreement), subject
to the Executive’s timely execution and non-revocation of this Supplemental
Release and to his compliance with its terms; and

 

WHEREAS, the Termination Date has occurred;

 

NOW, THEREFORE, in consideration of the payments and provision of benefits as
provided in the Transition Agreement, and other good and valuable consideration,
the Executive agrees as follows:

 

1.                                      Executive irrevocably and
unconditionally releases, acquits, and forever discharges the Company and all of
its current and former related entities, affiliates, successors, predecessors,
assigns, owners, investors, stockholders, partners, members, and employee
benefit plans, and all of their directors, officers, employees, agents,
representatives, insurers, administrators, attorneys, and all persons acting by,
through, under, or in concert with any of them (collectively “Releasees”), from
any and all charges, complaints, claims, liabilities, obligations, promises,
agreements, damages, actions, causes of action, suits, rights, demands, costs,
losses, debts, and expenses (including attorneys’ fees and costs) of any nature
whatsoever, known or unknown, suspected or unsuspected (“Claim” or “Claims”),
which Executive now has, owns or holds, or claims to have, own or hold, or which
Executive at any time heretofore had, owned or held, or claimed to have had,
owned or held, or which Executive at any time hereafter may have, own or hold,
or claim to have, own or hold, against any of the Releasees relating to any
event, act, or omission that has occurred prior to or as of the date Executive
signs this Supplemental Release.  This Supplemental Release shall not apply to
(a) any of the Company’s remaining obligations under the terms of the Transition
Agreement and/or this Supplemental Release, (b) Executive’s right to
indemnification under the Company’s bylaws, Certificate of Incorporation,
insurance policies and the indemnification agreement between the Company and
Executive dated August 10, 2009 and (c) Executive’s rights under the
option/award agreements for Executive’s options granted on May 3, 2006, June 14,
2007, March 13, 2008, March 12, 2009, March 11, 2010, March 10, 2011, March 22,
2012, March 7, 2013 and December 6, 2013, Executive’s rights under the award
agreements for Executive’s Restricted Stock Units granted March 22, 2012,
March 7, 2013 and December 6, 2013 and Executive’s rights under the award
agreements for Executive’s Performance Stock Units granted on March 7, 2013 and
December 6, 2013. For the avoidance of doubt, Executive shall continue to be
indemnified in substantially the same manner as if under the August 10, 2009
Indemnification Agreement for any alleged acts or omissions for the period
through the earlier of the Transition Date or Termination Date provided
Executive remains employed by the Company during that period. Notwithstanding
anything to the contrary contained herein, this release does not include and
will not preclude: (A) any claims for breach of the provisions of this Agreement
or to enforce this Agreement; (B) any claim that, as a matter of law, cannot be
released; (C) any claims arising solely after the execution of this Agreement;
(D) any claims or rights Executive may have to any vested benefits or rights
under any employee benefit, retirement and/or pension plans; (E) non-termination
related claims under the Employee Retirement Income Security Act (29 U.S.C. §
1001 et seq.), as amended; (F) any rights and/or claims Executive may have under
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”); (G) claims
for unemployment compensation; or (H) any right Executive may have to

 

17

--------------------------------------------------------------------------------


 

obtain contribution as permitted by law in the event of entry of judgment
against Executive as a result of any act or failure to act for which Executive
and the Company or its past, present and future trustees, officers, agents,
administrators, representatives, employees, affiliates, or insurers are held
jointly liable.

 

2.                                      Without limiting the foregoing,
Executive specifically waives and releases all rights, claims (including claims
for attorneys’ fees), demands, and causes of action under the Age Discrimination
in Employment Act of 1967 (“ADEA”), as amended; Title VII of the Civil Rights
Act of 1964, as amended; the Employee Retirement Income Security Act of 1974, as
amended; the Rehabilitation Act of 1973, as amended; the Worker Adjustment
Retraining and Notification Act; the Americans with Disabilities Act; and any
comparable state law, concerning Executive’s relationship and association with
any of the Releasees and the creation and termination of such relationship. 
Executive acknowledges and understands that the release of claims under the ADEA
is subject to special waiver protection under 29 U.S.C. § 626(f).

 

a.                                      In accordance with that section,
Executive specifically agrees she is knowingly and voluntarily releasing and
waiving any right or claim of discrimination under the ADEA.

 

b.                                      In particular, she acknowledges and
understands the following:

 

(i)                                     she is not waiving rights or claims for
age discrimination under the ADEA that may arise after the date she signs this
Supplemental Release;

 

(ii)                                  she is not waiving her right to file a
complaint or charge with the EEOC or participate in any investigation or
proceeding conducted by the EEOC;

 

(iii)                               she is waiving rights or claims for age
discrimination under the ADEA in exchange for the payments and benefits under
the Transition Agreement, which are in addition to anything of value to which
she otherwise is entitled;

 

(iv)                              she has been advised to consult with an
attorney of her choice before signing this Supplemental Release, and she has had
an opportunity to do so;

 

(v)                                 she has freely and voluntarily entered into
this Supplemental Release without any threat, coercion, or intimidation by any
person;

 

(vi)                              she has been given the opportunity to take 21
days after her Termination Date to consider whether to sign this Supplemental
Release, although she is not required to wait 21 days; and

 

(vii)                           she will have seven days after the date she
signs this Supplemental Release within which to revoke it, and the Supplemental
Release shall not become effective or enforceable as to any party until that
revocation period has expired without revocation of the Supplemental Release. 
Any such revocation shall be in writing and shall be sent to Linda
Longo-Kazanova, Chief Human Resources Officer, at the Company’s headquarters at
33 Coffee Lane, Waterbury, VT 05676.

 

3.                                      The Executive understands that nothing
in this Supplemental Release shall be construed to prohibit her from filing a
charge with, or participating in any investigation or proceeding conducted by,
the Equal Employment Opportunity Commission, National Labor Relations Board,
and/or any federal, state or local agency.  Notwithstanding the foregoing, the
Executive hereby waives any and all rights to recover monetary damages in any
charge, complaint, or lawsuit filed by him or by anyone else on her behalf based
on events

 

18

--------------------------------------------------------------------------------


 

occurring prior to the date of this Supplemental Release.

 

4.                                      Executive expressly acknowledges that
this Supplemental Release is intended to include in its effect, without
limitation, all Claims which she does not know or suspect to exist in her favor
at the time of execution hereof and that this Supplemental Release contemplates
the extinguishment of any such Claim or Claims.

 

5.                                      Executive agrees that she shall continue
to be bound by the provisions of Sections 8, 9, and 10 of the Transition
Agreement, which are fully incorporated into this Supplemental Release.

 

6.                                      Executive represents that she has not
heretofore assigned or transferred, or purported to assign or transfer, to any
person or entity, any Claim or any portion thereof, or interest therein, and she
agrees to indemnify, defend and hold Releasees harmless from and against any and
all Claims, based on or arising out of any such assignment or transfer, or
purported assignment or transfer of any Claims or any portion thereof or
interest therein.

 

7.                                      Executive acknowledges and agrees that,
pursuant to the Transition Agreement, she will have received payment for any and
all compensation for services rendered through the Termination Date, including
all wages or other compensation and all accrued and unpaid vacation pay. 
Executive agrees and understands that the Company has paid her for any
reimbursable but unpaid business expenses outstanding on the Termination Date.

 

8.                                      Executive represents and acknowledges
that in executing this Supplemental Release she does not rely and has not relied
upon any representation or statement not set forth herein made by any of the
Releasees or by any of the Releasees’ agents, representatives, or attorneys with
regard to the subject matter, basis, or effect of this Supplemental Release or
otherwise.

 

9.                                      This Supplemental Release shall be
binding upon Executive and upon her respective heirs, administrators,
representatives, executors, beneficiaries, successors, and assigns, and shall
inure to the benefit of Releasees and each of them, and to their heirs,
administrators, representatives, executors, successors, and assigns.

 

10.                               This Supplemental Release is made and entered
into in the State of Vermont and shall in all respects be interpreted, enforced,
and governed under the laws of the State of Vermont. The language of all parts
of this Supplemental Release shall in all cases be construed as a whole,
according to its fair meaning, and not strictly for or against any of the
parties.  It is agreed that this Agreement shall be construed with the
understanding that both parties were responsible for drafting it.

 

11.                               Capitalized terms used herein and not defined
shall have the meanings ascribed to them in the Transition Agreement.

 

12.                               Should any of the provisions of this
Supplemental Release be declared or be determined to be illegal or invalid, the
validity of the remaining parts, terms, or provisions shall not be affected
thereby, and said illegal or invalid part, term, or provision shall be deemed
not to be a part of this Supplemental Release.

 

THE REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK

 

19

--------------------------------------------------------------------------------


 

13.                               The signed Supplemental Release must be
returned to Linda Longo-Kazanova, Chief Human Resources Officer, at the
Company’s headquarters at 33 Coffee Lane, Waterbury, VT 05676 within 21 days
after Executive’s Termination Date.  If Executive does not revoke this
Supplemental Release within seven days after signing it, then the Agreement will
take effect as a legally binding document on the expiration of the seventh day
after signing (the “Effective Date”).

 

PLEASE READ CAREFULLY.  THIS SUPPLEMENTAL RELEASE INCLUDES A RELEASE OF ALL
KNOWN OR UNKNOWN CLAIMS.

 

Executed at                                  (city),
                                 (state) this                day of
                          , 2015.

 

 

By:

 

 

 

Frances Rathke

 

 

Received at South Burlington, Vermont this        day of                      ,
2015.

 

Keurig Green Mountain, Inc.

 

 

 

By:

 

 

Printed Name: Linda Longo-Kazanova

 

Title: Chief Human Resources Officer

 

 

20

--------------------------------------------------------------------------------